                     Case 4:19-cv-01843-KAW Document 27 Filed 09/30/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


 The Center for Investigative Reporting & Will Evans           )
                             Plaintiff                         )
                                v.                             )      Case No. 4:19-CV-01843-KAW
            United States Department of Labor                  )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         The Reporters Committee for Freedom of the Press                                                              .


Date:          09/30/2019                                                               /s/ Katie Townsend
                                                                                         Attorney’s signature


                                                                                     Katie Townsend (254321)
                                                                                     Printed name and bar number

                                                                        The Reporters Committee for Freedom of the Press
                                                                               1156 15th Street NW, Suite 1020
                                                                                    Washington, D.C. 20005
                                                                                               Address

                                                                                        ktownsend@rcfp.org
                                                                                            E-mail address

                                                                                          (202) 795-9300
                                                                                          Telephone number

                                                                                          (202) 795-9310
                                                                                             FAX number
